DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-11, 13, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lanerd et al., US EP 1 221 507 A2 in view of Hoppel et al., US 9,795,984 B2 and Plasser et al., US 3,469,534.
Regarding claim 1, Lanerd teaches a ground marking apparatus for mounting on a vehicle (20, Abstract) comprising:
a beam mount (52); a beam (L) supported by the beam mount and extending along a beam axis;
a carriage (12) disposed on the beam and movable on the beam (releasably clamped to position; page 2 line 26) along the beam axis; and

While Lanerd discloses manual adjustability of the carriage along the beam, Hoppel teaches a ground marking apparatus (Figure 3) and discloses a motor-driven carriage (52) which moves back and forth along a track. It would have been obvious to one of ordinary skill in the art to modify Lanerd's carriage to be a motor-driven carriage in view of Hoppel's disclosure to be able to minimize the manual labor in adjusting of the carriage. The resulting combination includes the carriage motor (Hoppel’s motor 58) operably interfacing with the beam and being configured to move the carriage along the beam.
Since Hoppel’s carriage includes a carriage bracket (top and side, unnumbered, mounted to the track) and the use of a plurality of wheels (56; column 5 lines 31-51), it would be obvious to include this design of a carriage bracket extending over the beam and a plurality of wheels supported by the carriage bracket and engaging the beam, the plurality of wheels configured to roll along the beam since it is an alternate design of a rolling carriage.  The resulting combination includes the carriage motor (58) being mounted on the carriage bracket such that the carriage motor moves with the carriage relative to the beam.
Since Hoppel further discloses that of the plurality of wheels (56), one of them can be a drive roller driven by the motor such that the carriage motor drives rotation of the roller (column 5 lines 46-51), it would be obvious to modify the resulting combination to provide a roller operably connected to the carriage as a way to drive the carriage.
While the resulting combination fails to disclose that the roller is actuable between an engaged and a disengaged position, Plasser discloses that it is known that rail gripping rollers mounted on clamps allow for selectively engaging the gripping rollers with the rails and disengaging them therefrom (column 
Regarding claim 2, the resulting combination includes the beam extending laterally relative to the vehicle with respect to the principal forward direction of movement of the vehicle (such as shown in Lanerd's Figure 1).
Regarding claim 3, the resulting combination includes a beam clamp (Lanerd's 54) connecting the beam to the beam mount.
Regarding claim 9, while the resulting combination fails to explicitly disclose that the roller is at least partially formed from an elastomer, the Examiner took Official Notice in the previous office action that a roller that is at least partially formed from an elastomer is old and well-known. Applicant failed to challenge the Official Notice in their arguments.  Under the guidelines of MPEP 2144.03, to adequately traverse Official Notice, an applicant must specifically point out the supposed errors in the Examiner’s action including stating why the noticed fact is not considered to be common knowledge or well-known in the art.  A general allegation that the claims define a patentable invention without any reference to 
Regarding claim 10, the resulting combination includes the roller being configured to engage a flat surface of the beam, such that the roller moves the carriage relative to the beam due to translational forces generated by a frictional interface between the roller and the flat surface of the beam.
Regarding claim 11, the resulting combination includes a carriage clamp (in view of Plasser’s disclosure) disposed on the carriage, the carriage clamp actuatable between a locked state, where the carriage clamp holds the roller on the beam, and an unlocked state, where the roller is disengaged from the beam (clamps by design actuate between a locked state and an unlocked state).
Regarding claim 13, in view of the resulting combination, the only ways to physically disengage the roller from the beam would be to lift it up or pivot it away from the beam.  It would have been obvious to one of ordinary skill in the art to modify the resulting combination so that the carriage clamp disengages the roller from the beam by pivoting the roller away from the beam since it has been held that "Obvious to try” – choosing from a finite number of predictable solutions, with a reasonable expectation of success has been held to be a matter of obvious design choice.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 15, while the resulting combination includes a carriage clamp for selectively engaging or disengaging the roller from the beam but fails to disclose that the clamp is an overcenter 
Regarding claim 18, the resulting combination includes the limitations of the claim since Lanerd additionally discloses that the dispense arm includes at least one wheel (14) configured to roll along the ground surface and support the dispense arm relative to the ground surface; the dispense arm is pivotably connected to the carriage, such that the dispense arm can be pivoted between a deployed position (Figure 1), where the dispense arm extends generally longitudinally from the carriage, and a stowed position (Figure 8), where the dispense arm extends generally vertically from the carriage; and the carriage can move along the beam from being disposed on a first lateral side of the vehicle to being disposed on a second lateral side of the vehicle.  The limitation of transitioning the dispense arm "while the dispense arm is in the stowed position" is an obvious modification since the dispense arm is only in one of two positions; "obvious to try" was held to be a valid rationale for an obviousness finding, for example, when there is a finite number of solutions. KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

	While the resulting combination fails to include a fluid reservoir configured to store marking material, the Examiner took Official Notice in the previous office action that a fluid reservoir configured to store marking material is old and well-known.  Applicant failed to challenge the Official Notice in their arguments.  Under the guidelines of MPEP 2144.03, to adequately traverse Official Notice, an applicant must specifically point out the supposed errors in the Examiner’s action including stating why the noticed fact is not considered to be common knowledge or well-known in the art.  A general allegation that the claims define a patentable invention without any reference to the Examiner’s assertion of Official Notice would be inadequate.  Since applicant did not adequately traverse the Examiner’s assertion of Official Notice, the facts are now considered to be admitted prior art (MPEP 2144.03).  Applicant’s traversal is considered inadequate because there was no reference to the Examiner’s assertion of Official Notice.  Since Lanerd discloses using a pumping module to be able to pump paint to the dispense outlet, it is an obvious modification to connect the pump to a fluid reservoir filled with paint so that paint can be dispensed.  The resulting combination includes the pumping module (C) pumping marking material from the fluid reservoir to the at least one dispense outlet (W).





Allowable Subject Matter
Claims 5-6 and 16-17 are allowed.
Claims 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 3/15/2021 have been fully considered but they are not persuasive.
Applicant argues that there is no teaching in Plasser that a motor and a roller are each supported to move together relative to the rail.  However, Plasser was not used for this teaching.  Hoppel already teaches this.  Plasser was only used for the teaching of a roller that can be selectively engaged and disengaged.  The rejection does not rely on the intended use of Plasser’s roller.  Applicant further argues that Plasser does not include any teachings that the motor can move relative to the rail.  However, Plasser was not used to teach this.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819.  The examiner can normally be reached on M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/KATHERINE J CHU/               Examiner, Art Unit 3671